Citation Nr: 0844917	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-06 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to retroactive payment of Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, of the 
United States Code, for a period of enrollment at Oakland 
Community College from 1987 to 1992.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel



INTRODUCTION

The veteran's period of active military service is not 
included in the education folder.  However, the record does 
show that the veteran died in 1980.  The appellant is the 
deceased veteran's daughter.   This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  In a rating decision dated in June 2005, the RO 
determined that the veteran's death was service-connected and 
established eligibility for DEA benefits from January 1987.  
However, the appellant's mother (and the deceased veteran's 
spouse) did not receive notice of this determination until 
December 2005.  

2.  The appellant, who was born in July 1967, filed her claim 
for Chapter 35 DEA benefits in August 2006 for coursework at 
Oakland Community College from 1987 to 1992.   


CONCLUSION OF LAW

The criteria are met for retroactive payment of DEA benefits 
under Chapter 35, Title 38, of the U.S.C.A. for the 
appellant's period of enrollment at Oakland Community College 
from 1987 to 1992.  38 U.S.C.A. §§ 3501, 5113(b) (West 2002); 
38 C.F.R. §§ 3.102, 21.3021, 21.3041, 21.4131 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  However, as will be shown below, the Board's 
disposition of this appeal is fully favorable to the 
appellant.  For that reason, the Board finds that no further 
notification or assistance is necessary to develop facts 
pertinent to this claim.  Thus, the Board will proceed with 
appellate review.

Analysis 

The appellant seeks entitlement to retroactive payment of DEA 
benefits for her period of enrollment at Oakland Community 
College from 1987 to 1992.  The appellant essentially asserts 
that she is entitled to such benefits retroactively as the 
veteran's child for school attendance during the 
aforementioned period because she received notice (apparently 
by way of her mother, the deceased veteran's spouse) of her 
eligibility for DEA benefits in December 2005 and filed her 
claim for benefits in August 2006, which was within one year 
of receipt of such notice.  The Board notes that the RO has 
consistently denied the appellant's claim because it has 
found that her claim was received more than one year from the 
date of the rating decision.      

Under Chapter 35, Title 38, of the United States Code, DEA 
benefits are available for those claimants whose education 
would be impeded or interrupted by reasons of disability or 
death of a parent that is related to military service.  For 
purposes of determining who is an "eligible person" for 
Chapter 35 benefits, a claimant who is the child of a veteran 
will be deemed eligible if the parent has died of a service- 
connected disability.  38 U.S.C.A. § 3501(a)(1)(A) (West 
2002); 38 C.F.R. 
§§ 21.3021(a)-(b) (2008).

For eligibility derived as the result of the veteran's death, 
such as in this case, an eligible child's period of 
eligibility begins on the child's 18th birthday, or on the 
successful completion of the child's secondary schooling, 
whichever first occurs.  The period of eligibility ends on 
the child's 26th birthday.  38 C.F.R. § 21.3041(b).  

The applicable VA regulations further provide that an 
individual must file a formal claim for educational 
assistance for pursuit of a program of education.  38 C.F.R. 
§ 21.1030.  As a general matter, the date of claim is 
considered the date on which a valid claim or application for 
educational assistance is considered to have been filed with 
VA, based upon either the date of a formal claim received at 
VA -- or if an informal claim has been filed, and a formal 
claim is then received within one-year of the date VA 
requested it, the date VA received the informal claim will be 
determinative.  38 C.F.R. § 21.1029(b).

The assignment of an effective date for Chapter 35 
educational assistance benefits shall, to the extent 
feasible, correspond to effective dates relating to awards of 
disability compensation.  38 U.S.C.A. 5113(a).  

When determining the effective date of an award under Chapter 
35, VA may consider the individual's application as having 
been filed on the eligibility date of the individual, if that 
date is more than one year before the date of the initial 
rating decision.  Specifically, the criteria for an earlier 
effective date under section 5113 is as follows -- the 
claimant is an eligible person who (A) submits to the 
Secretary of VA an original application for DEA benefits 
within one-year of the date the Secretary makes the rating 
decision; (B) claims such educational assistance for pursuit 
of an approved program of education during a period preceding 
the one year period ending on the date on which the 
application was received; and (C) would have been entitled to 
such educational assistance for such course pursuit if the 
individual had submitted an application on his or her 
eligibility date.  38 U.S.C.A. 
§ 5113.

In the present case, the RO granted service connection for 
the cause of the veteran's death and awarded dependency and 
indemnity compensation (DIC) benefits to the deceased 
veteran's spouse in its June 2005 rating decision.  The RO 
also awarded basic eligibility to DEA benefits under Chapter 
35 effective January 26, 1987 in said rating decision.  The 
record reflects that the RO notified the deceased veteran's 
spouse (the appellant's mother) of this determination on 
December 14, 2005.

On August 28, 2006, a VA Form 22-5490 (Application for 
Survivors' and Dependents Educational Assistance) was 
received at the RO from the appellant requesting DEA benefits 
for her college level coursework toward a nursing degree at 
Oakland Community College from 1987 to 1992.  She submitted a 
copy of her transcript with her application that detailed the 
courses taken, credit hours, and grades for that period.  [As 
the appellant reached the age of 26 on July 13, 1993 and such 
ending date of eligibility for her DEA benefits passed many 
years ago, the only way for the appellant to obtain DEA 
benefits is on a retroactive basis.  38 C.F.R. § 21.3041(c).  
The appellant does not contend otherwise.]  

Initially, the Board notes the appellant, the deceased 
veteran's daughter, appears to be an "eligible person" under 
VA regulations who qualifies to receive DEA benefits.  The 
evidence included in the claims file indicates that the 
appellant was born in July 1967 and was between the requisite 
ages of 18 and 26 from 1987 to 1992, which is during the 
eligibility period.  Additionally, while not specifically 
verified in the record, there is no indication that the 
appellant was not an unmarried "child" of the veteran 
during this period.  38 C.F.R. § 3.57.  Furthermore, as 
explained below, VA determined that her father (i.e., the 
deceased veteran) died of a service-connected disability.     

Moreover, after review of the record, the Board finds that 
the appellant's application for DEA benefits meets the 
criteria specified under 38 U.S.C.A. § 5113(b) for an award 
of the benefits sought retroactively.  In regard to the first 
criterion, the Board notes that the appellant's August 2006 
original application for benefits was received within one 
year of the December 2005 notification of the June 2005 
initial rating decision that awarded service connection for 
the cause of the veteran's death and established eligibility 
for DEA benefits.  Although the RO has consistently used the 
date of the actual rating decision for determining whether 
the appellant's application for DEA benefits was timely, the 
Board notes that it is the date of notification of a VA 
rating decision that is determinative.  See e.g., 38 C.F.R. 
20.302(a) (2008).  In accordance with the specific guidelines 
set forth under VA law for filing a claim, where that claim 
represents a timely response to an RO decision on an 
underlying issue related to the benefit later requested, the 
December 14, 2005 date of notification should be deemed the 
date of the "initial rating decision" for purposes of 
determining whether the appellant's claim was timely filed 
for receipt of retroactive benefits.  The Board emphasizes 
that such a result is in accordance with due process of law 
and an overall equitable approach to resolving the 
appellant's claim on appeal.  Thus, the Board finds that the 
appellant's application was effectively received within the 
requisite one year timeframe.  

In regard to the second criterion under section 5113(b), the 
appellant's claim for educational assistance is clearly in 
pursuit of a program of education (pending approval of the 
coursework) during a period preceding the one-year period 
ending on the date upon which the application was received, 
in this case, from 1987 to 1992.  Indeed, the appellant's 
transcript clearly shows that she was in pursuit of a program 
of education during her eligibility period from the Fall 1987 
to the Winter 1992 semesters at Oakland Community College and 
that such period was more than one year prior to filing her 
claim.  

As for the third criterion, she would have been entitled to 
educational assistance if she had submitted an application 
during the timeframe she actually completed the courses, 
since the effective date the RO established basic eligibility 
to DEA benefits was January 26, 1987.  

In view of the above, the Board finds that the appellant is 
eligible to receive retroactive educational assistance 
benefits for the time period from 1987 to 1992, with regard 
to any coursework that is subsequently approved by VA and 
pending any necessary verification regarding her status as a 
child during the period in question.  Thus, with regard to 
the essential determination that the Board has considered as 
to whether the DEA benefits sought on a retroactive basis are 
available, the appeal is granted.



ORDER

Entitlement to retroactive payment of DEA benefits under 
Chapter 35, Title 38, of the United States Code, for a period 
of enrollment at Oakland Community College from 1987 to 1992 
is granted, subject to the laws and regulations governing the 
payment of monetary awards.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


